Title: To Thomas Jefferson from Chandler Price, 18 October 1808
From: Price, Chandler
To: Jefferson, Thomas


                  
                     Philad Octo 18. 1808
                  
                  Having this day purchased the Brig North Star, with the sole view of placing her in the regular Trade between this port & new Orleans, I have made application through Genl Steel, Collector, & which will no doubt be laid before you, for permission to sail the North Star as a regular Trader between this Port & New Orleans, in like manner as I am now permitted to sail my other vessels in the same Trade. In addition Permit me to lay before your Excellency the Enclosed, duplicate, the Original being lodged in our Custom House, Certificate from Governor Claiborne authorising Benjamin Morgan Esqr. to Import into New Orleans from hence two thousand barrels flour through my Agency. On this I will beg leave to add the small proportion of Three hundred barrels only has been shipped & that I am desirous to send a part, say 200, or 400, barrels by the North Star—I pray Sir you will be pleased to return me the Certificate ⅌ Mail. 
                  I am Sir with the highest Consideration, Your Excellencys Most Obedt & Most Hbe Serv
                  
                     Chand. Price 
                     
                  
                  
                     [Note on address sheet in Albert Gallatin’s hand:]
                     The President directs that permission be granted in conformity with the writer’s request; of which be pleased to inform him.
                  
                  
                     Albert Gallatin 
                     
                  
                  
                     
                        The collector of Philadelphia 
                     
                     The usual restriction of ⅛th to be as far as practicable, adhered to in shipping the flour.
                  
                  
                     A. G.
                  
               